Citation Nr: 9912629	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis secondary to service-connected left knee 
disability.

2.  Entitlement to an increased rating for residuals of a 
left knee injury, currently assigned a 10 percent evaluation.

3.  Entitlement to an increased (compensable) rating for 
shell fragment wound scars of the left elbow.

4.  Entitlement to an original compensable rating for shell 
fragment wound scars of the left chest and hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1971 to 
February 1976.  Additionally, he had a period of duty for 
training from September 1981 to October 1983, which included 
active duty for training from July 24 to August 7, 1982 and 
June 4 to June 19, 1983.  This matter came before the Board 
of Veterans' Appeals (Board) on appeal from a November 1989 
rating decision of the St. Petersburg, Florida, Regional 
Office (RO), which, in part, denied service connection for 
post-traumatic stress disorder.  In a September 1991 rating 
decision, service connection was granted and a 30 percent 
evaluation assigned for post-traumatic stress disorder, 
effective April 27, 1989 (after termination of temporary 
total hospitalization ratings).  Thus, the service connection 
for post-traumatic stress disorder issue is moot.  The 
appellant timely appealed the 30 percent disability rating 
assigned by that September 1991 rating decision.

In a December 1993 rating decision, the RO, in part, denied 
service connection for bilateral hearing loss and tinnitus; 
denied secondary service connection for right shoulder 
arthritis, left lower extremity neuropathy, and disabilities 
of the right knee, left ankle, and low back (each claimed as 
secondary to the service-connected left knee disability; 
granted service connection and assigned a noncompensable 
rating for shell fragment wound scars of the left chest and 
left hand; and increased an evaluation for residuals of a 
left knee injury from noncompensable to 10 percent disabling.  
In a June 1994 rating decision, direct-incurrence service 
connection was denied for a rectal disability, classified as 
rectal bleeding/hemorrhoidectomy; and a noncompensable rating 
for shell fragment wound scars of the left elbow was 
confirmed.  Appellant timely appealed the December 1993 and 
June 1994 rating decisions with respect to these additional 
issues.  

In May 1995, a hearing was held before a hearing officer at 
the RO.  In a July 1995 decision, the hearing officer awarded 
an increased rating of 50 percent for post-traumatic stress 
disorder.  In a July 1995 implementing rating decision, the 
RO increased the evaluation for post-traumatic stress 
disorder from 30 percent to 50 percent disabling, effective 
July 1, 1991.  Appellant timely appealed the effective date 
assigned for that 50 percent disability rating. 

In an October 1996 decision, the Board granted service 
connection for defective hearing in the left ear and tinnitus 
and a total schedular rating for post-traumatic stress 
disorder for the period on and subsequent to April 27, 1989 
(thereby rendering moot the issue of entitlement to an 
earlier effective date for a 50 percent evaluation for post-
traumatic stress disorder, prior to July 1, 1991); denied the 
claims for direct service connection for rectal bleeding, 
service connection for a right-ear defective hearing 
disability, and secondary service connection for left lower 
extremity neuropathy and disabilities of the right knee, left 
ankle, and low back; and remanded the remaining issues of 
service connection for right shoulder arthritis secondary to 
service-connected left knee disability and increased ratings 
for residuals of a left knee injury and shell fragment wound 
scars of the left elbow, left chest and left hand.

Additionally, in the "introduction" section of the October 
1996 Board decision/remand, it was pointed out that since 
issues of secondary service connection for a rectal 
disability and service connection for residuals of a cervical 
spine injury and shell fragment wound facial scars had not 
been developed/properly developed by the RO, they were 
referred to the RO for appropriate action.  However, since it 
does not appear that these issues have subsequently been 
developed/properly developed by the RO, they are again 
referred to the RO for appropriate action.  Although the 
Board notes that other issues have recently been raised in 
written statements by appellant, these issues have not been 
developed for appellate review.  Accordingly, these issues 
are also referred to the RO for appropriate action.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).

The remaining issues of service connection for right shoulder 
arthritis secondary to service-connected left knee disability 
and increased ratings for residuals of a left knee injury and 
shell fragment wound scars of the left elbow, left chest and 
left hand will be dealt with by the Board in the REMAND 
section below.  It should be added that, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
issue of an increased (compensable) rating for shell fragment 
wound scars of the left chest and hand as entitlement to an 
original compensable rating for shell fragment wound scars of 
the left chest and hand.  


REMAND

In its October 1996 remand, the Board directed the RO to 
undertake certain additional evidentiary development with 
respect to the remaining issues of service connection for 
right shoulder arthritis secondary to service-connected left 
knee disability and increased ratings for residuals of a left 
knee injury and shell fragment wound scars of the left elbow, 
left chest and left hand.

As the Board stated in its October 1996 remand, with regards 
to the issue of service connection for right shoulder 
arthritis secondary to service-connected left knee 
disability, appellant testified at a May 1995 hearing, at 
T.7, that his service-connected left knee disability had 
caused him to fall and injure the right shoulder during the 
summer of 1977, and that he was treated at the Memphis VA 
Medical Center.  Although in November 1996 and June 1997, the 
RO sent documents to that Medical Center requesting pertinent 
medical records, it does not appear that these specified VA 
medical records are currently associated with the claims 
folders.  Moreover, it is not clear why these records are not 
on file.  If they are for some reason unavailable, the VAMC 
should so inform the RO so that the matter can be documented 
in the claims folder.  However, since the case is being 
remanded for other reasons, another attempt to obtain them 
should be undertaken.  

As the Board stated in its October 1996 remand, with respect 
to the issue of an increased rating for residuals of a left 
knee injury, in a February 1996 written statement, appellant 
alleged that he was scheduled for left knee surgery next 
month, and indicated that records from the Atlanta VA Medical 
Center should be obtained.  Although in November 1996 and 
June 1997, the RO sent letters to that Medical Center 
requesting pertinent medical records and certain clinical 
records dated from January to August 1996 were obtained, such 
records did not include any left knee surgery records, 
assuming such surgery actually took place.  Again, if records 
are unavailable, the reasons therefore should be documented 
in the claims folder.  However, since the case is being 
remanded for other reasons, another attempt to obtain them 
should be undertaken.  

As the Board stated in its October 1996 remand, with respect 
to the issues of increased ratings for shell fragment wounds 
of the left elbow, left chest and left hand, it appears that 
the available service medical records do not presently 
provide detailed information concerning the circumstances and 
treatment for these shell fragment wounds; and additional 
service medical records presumably may shed light upon 
whether the shell fragment wounds of the left elbow, left 
chest and left hand may have damaged muscles, bones, and 
joints.  Although in November 1996, the RO sought additional 
service medical records, including by alternative sources, 
the National Personnel Records Center (NPRC) stated that 
there were no additional service medical records on file.  
However, NPRC advised that in order for a "clinical 
search", certain information as to appellant's units of 
assignments and dates/location of any hospitalization was 
needed.  It is unclear whether the RO has specifically 
requested such information from appellant.  

Pursuant to the Board's October 1996 remand directives for 
the RO to schedule appellant for certain VA examinations, VA 
computer print-out records indicate that appellant was sent a 
letter by certified mail informing him of VA examinations 
scheduled for June 1997; that he had "sign[ed]" for that 
letter but failed to report for said VA examinations; and 
that the examinations "on this request are now CANCELLED."  
However, the claims folder does not currently include a copy 
of the RO's letter in question or a certified mail return 
receipt.  Additionally, in a January 1998 letter sent to the 
RO, appellant alleged that "I am also waiting for the C&P's 
originally scheduled for 6/9 & 6/11 1997 to be redone.  Still 
no answer.  These I called about on 6/2/97."  In a 
subsequent March 1998 Supplemental Statement of the Case, the 
RO referred to his failure to report for scheduled VA 
examination; but the RO did not indicate that it had reviewed 
appellant's request for reexamination contained in the 
aforementioned January 1998 letter.

Thus, the RO should make an attempt to reschedule said 
examinations.  By this remand, appellant is herein informed 
that with respect to his claims, in the event, without good 
cause, he fails to report for a scheduled VA examination 
after being notified to attend, then the provisions of 
38 C.F.R. § 3.655 are applicable.  In pertinent part, the 
provisions of 38 C.F.R. § 3.655(a) (1998) state:  

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action will be taken in 
accordance with paragraph (b)...of this 
section as appropriate.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, these remaining issues on appeal are REMANDED 
for the following:

1.  The RO should request appellant to 
complete and submit a written statement 
(presumably a completed "Form 13055") 
that includes his units of assignments, 
dates/location of any hospitalization, 
and any other pertinent information with 
respect to the circumstances and 
treatment for the service-connected shell 
fragment wounds of the left elbow, left 
chest and left hand as requested by the 
NPRC in order to search alternative 
sources for additional service medical 
records.  In the event that NPRC (or any 
other appropriate organization) has not 
searched alternative sources and 
appellant has submitted this form/written 
statement or it is possible to search 
without this form/written statement from 
appellant, then this should be done, and 
the measures undertaken should be 
specifically recorded.  Any such records 
should be obtained and associated with 
the claims folders.

2.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folders, in 
his possession, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folders, 
should be obtained from the specified 
health care providers.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folders.

3.  The RO should obtain any additional, 
relevant VA clinical records and 
associate them with the claims folders.  
These include, but are not limited to, 
treatment records from VA Medical Centers 
located in Memphis, Tennessee 
(particularly records dated since 1977) 
and Atlanta, Georgia (particularly 
records dated since March 1996).  If VA 
records are not found or are otherwise 
unavailable, that matter, and the reasons 
therefore to the extent known should be 
documented in the claims folder.

4.  The RO should arrange appropriate VA 
examination, such as an orthopedic 
examination, to determine the nature and 
current severity of the service-connected 
residuals of a left knee injury.  All 
indicated tests and studies should be 
performed, including, but not limited to, 
range of motion studies of the left knee 
expressed in degrees.  The examiner 
should record whether the left knee has 
instability or ligamentous laxity, or 
results in gait impairment; and if so, 
describe the nature and severity thereof.  
The examiner should specify whether the 
left-knee joint exhibits weakened 
movement, excess fatigability, or 
incoordination; and if so, describe the 
nature and severity thereof.  If there is 
any gait impairment and it is due to 
causes other than the service-connected 
left knee disability, this should be 
commented upon in detail.  

The examiner is requested to specify 
whether any painful motion of the left 
knee is clinically elicited, and if so, 
the nature, location, and intensity of 
the pain should be described in detail.  
Any objective indications of such pain 
should be described.  The examiner should 
elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the left 
knee disability has upon appellant's 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected left knee disability 
should be described in detail.

5.  The RO should arrange appropriate VA 
examination(s), such as a dermatologic or 
surgical examination, with respect to the 
issues of increased ratings for the 
service-connected shell fragment wound 
scars of the left elbow, left chest and 
left hand.  The examiner(s) should review 
the entire claims folders and 
comprehensively describe the nature and 
severity of the service-connected shell 
fragment wounds of the left elbow, left 
chest and left hand.  The examiner(s) 
should opine, after reviewing the service 
medical records and post-service clinical 
records, whether the service-connected 
shell fragment wounds of the left elbow, 
left chest and left hand involved muscle 
or bone/joint damage.  In the event that 
the service-connected shell fragment 
wounds of the left elbow, left chest and 
left hand are medically determined to 
have involved muscle or bone/joint 
damage, the nature, extent, and severity 
thereof should be described in detail.  
The size, shape, color, number, location, 
and extent of any shell fragment wound 
scars of the left elbow, left chest and 
left hand should be recorded, including 
whether the scars are painful, tender, 
ulcerated, adherent, disfiguring, or 
result in functional limitations; and if 
so, the nature and severity thereof 
should be described.  Color photographs 
of the affected areas of the skin should 
be accomplished, if indicated.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected shell 
fragment wounds of the left elbow, left 
chest and left hand should be described 
in detail.

6.  If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.

7.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for right shoulder 
arthritis secondary to service-connected 
left knee disability.  The RO should 
initially determine whether this 
secondary service connection claim is 
well grounded.  If the RO determines that 
this secondary service connection claim 
is not well grounded, the RO should 
consider Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  If the RO determines that 
this secondary service connection claim 
is well grounded, then this issue should 
be adjudicated under appropriate 
statutory and regulatory provisions 
(including service-connected left knee 
disability as proximate cause of non-
service-connected right shoulder 
disability, and post-service aggravation 
of non-service-connected right shoulder 
disability by service-connected left knee 
disability).  See 38 C.F.R. § 3.310(a) 
(1998); and Allen v. Brown, 7 Vet. App. 
439 (1995).  

8.  The RO should reevaluate the service-
connected residuals of a left knee injury 
and shell fragment wound scars of the 
left elbow, left chest and left hand.  
The RO should consider all applicable 
diagnostic codes and applicable court 
precedents and statutory and regulatory 
provisions, including DeLuca, supra, and 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).

9.  In the event appellant fails to 
report for any scheduled examination, 
this should be recorded in the claims 
folders with documentation that he was 
provided proper notice of the 
examination.  For example, copies of any 
examination notice letter sent by the VA 
Medical Center to appellant should be 
associated with the claims folders; and, 
if the appellant fails to report for any 
examination, it should be certified that 
the examination notice letter was not 
returned undeliverable (or if sent by 
certified mail, return receipt should be 
requested and the certified mail return 
receipt should be associated with the 
claims folders).  In the event appellant, 
without good cause, fails to report for 
any scheduled VA examination that he is 
notified to attend, then the RO should 
consider the applicability of 38 C.F.R. 
§ 3.655.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


